Citation Nr: 1121169	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating for left varicocele, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) that continued a 0 percent disability rating for left varicocele.  In a March 2010 rating decision, an RO increased the rating for left varicocele to 20 percent.

The Veteran's claims on appeal previously included claims for service connection for erectile dysfunction, infertility, and depression.  In the March 2010 rating decision, the RO granted each of those claims; so those claims are resolved and no longer on appeal.


FINDING OF FACT

In March 2011, prior to promulgation of a decision in the appeal for an increased rating for left varicocele, the Veteran communicated that he wished to withdraw that appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a March 2011 letter, the Veteran wrote that he wished to withdraw his appeal for an increased rating for left varicocele.  The Board finds that the letter satisfies the requirements for withdrawing the appeal.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  As the appeal is dismissed, it is not necessary to discuss VA's duties to notify and assist the Veteran with respect to the claim.


ORDER

The appeal for an increased disability rating for left varicocele is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


